COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT

 

THIS COMMON STOCK RESCISSION AND EXCHANGE AGREEMENT ("Agreement"), executed the
31st day of December, 2010, is by and between Grant Hartford Corporation, a
Montana Corporation, (hereinafter referred to as the "Company") and Tim Matthews
an individual (hereinafter referred to as "Mr. Matthews").

Grant Hartford Corporation is a Montana Corporation, whose office is at 2620
Connery Way, Missoula, MT 59808 (the "Company"), and Mr. Matthews is an
individual who resides at 3641 E. Easter Circle North, Littleton, CO 80122.

WHEREAS, the Company desires to rescind its issuance of, and Mr. Matthews
desires to return to the Company's Treasury, the no par value common stock
issued to Mr. Matthews pursuant to a Resolution by the Board of Directors and
that certain Amended Employment Agreement dated January 25, 2010, which amended
the Employment Agreement entered into on April 24, 2009 and the Amended
Employment Agreement entered into on July 15, 2009, which were entered into by
and between the Company and Mr. Matthews (the "Employment Agreement").
Hereinafter these shares of common stock shall be referred to as the "Rescission
Shares" and were issued as follows:

a)

On January 5, 2010, the Company issued Twenty-Five Thousand (75,000) shares of
the Company's no par value common stock at $1.00 per share, pursuant to the
Employment Agreement terms.

b)

On January 25, 2010, the Company issued Fifty Thousand (50,000) shares of the
Company's no par value common stock at $1.00 per share, pursuant to the
Employment Agreement terms.

c)

On March 6, 2010, pursuant to a Board of Directors Resolution and as a continued
inducement for Mr. Matthews' services, Mr. Matthews received an additional bonus
of Eighteen Thousand Three Hundred (18,300) shares of the Company's no par value
common stock at $1.00 per share.

d)

On March 31, 2010, the Company issued Twenty-Five Thousand (25,000) shares of
the Company's no par value common stock at $1.00 per share, pursuant to the
Employment Agreement terms.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree to rescind the issuance of the Rescission Shares, return the same
to the Company's Treasury, and exchange those Rescission Shares for Common Stock
Warrants for the purchase of up to Two Hundred Thirty-Six Thousand Six Hundred
(236,600) shares of the Company's no par value common stock at an exercise price
of One Dollar ($1.00) per share ("Warrants"). The Warrants shall be exercisable
for a period of five years from the date of this Agreement and shall contain a
cashless exercise provision.

Page 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement in Denver,
Colorado, on the date and year first above written.

Mr. Matthews:

COMPANY:

Tim Matthews


Eric Sauve, President, CEO and CFO
Grant Hartford Corporation


By:     
This 31st day of December, 2010


By:     
This 31st day of December, 2010

Page 2